     Case 4:16-cv-01414 Document 544 Filed in TXSD on 12/11/18 Page 1 of 7




Kate D. David
Office Managing Partner

600 Travis, Suite 2350
Houston, Texas 77002
Direct: 713.525.6258
Fax: 713.647.6884
kate.david@huschblackwell.com


                                         December 11, 2018

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse
515 Rusk Street, Room 11535
Houston, Texas 77002

        Re:     Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
                In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:


In accordance with the Court’s Amended Preliminary Injunction, please find the December 1,
2018 through December 9, 2018 weekly report. Of 503 misdemeanor arrestees, there were a
total of 52 who were not present for their initial bail hearing, before a Hearing Officer, within 48
hours of arrest. Please see below:

                          Reason                                      Count
                          Medical-condition                              28
                          Mental-illness or Intellectual-disability       7

                          Other reason not present                       13

                          Hearing more than 48 hours after arrest         4




                                               Sincerely,

                                               /s/ Kate David

                                               Kate D. David
                        Case 4:16-cv-01414 Document 544 Filed in TXSD on 12/11/18 Page 2 of 7



CONFIDENTIAL ‐ Weekly Report: Hearing over 48 hours or not present from Dec 01, 2018 to Dec 09, 2018 

                                                          PC Docket
Defendant                                                                        Not Present                       Arresting
                  CaseNbr        CourtID    Arrest Date   Setting      Present                      DefendantSPN
Name                                                                             Reason                            Agency
                                                          Date

                                                                                                                   HOUSTON
COTTON,                                      11/29/2018    12/1/2018             Medical-
                  223578901010         15                              No                                2214884   POLICE
BRANDONE                                          23:52         2:00             condition
                                                                                                                   DEPARTMENT

MCWHORTER,
                                             11/30/2018    12/1/2018             Medical-                          CONSTABLE
SHANEQUEA         223584501010          7                              No                                2797215
                                                   6:22         2:00             condition                         PCT 4
DONYA
MILLER,                                      11/30/2018    12/1/2018             Per HCSO, D                       CONSTABLE
                  223586501010          8                              No                                2975633
ALEXIS                                            12:04         2:00             uncooperative.                    PCT 4

                                                                                                                   WEST
PARKER,                                      11/30/2018    12/1/2018             Medical-                          UNIVERSITY
                  223497801010          5                              No                                2836767
DONAVAN                                            1:30         4:00             condition                         POLICE
                                                                                                                   DEPARTMENT


                                                                                                                   HOUSTON
HARRIS,                                      11/29/2018    12/1/2018
                  223582501010          2                              No        disruptive              2876747   POLICE
LANEISHA                                          20:39         7:00
                                                                                                                   DEPARTMENT

                                                                                 Mental-illness
ROWE, JOSEPH                                 11/30/2018    12/1/2018                                               CONSTABLE
                  223590601010          2                              No        or Intellectual-        2908724
JAMES                                             18:39         7:00                                               PCT 5
                                                                                 disability

                                                                                                                   HOUSTON
CAMPBELL,         223584801010               11/30/2018    12/1/2018             Medical-
                                       11                              No                                2975628   POLICE
JERRY LEE         223584901010                     0:03        10:00             condition
                                                                                                                   DEPARTMENT


JONES,                                                                                                             HOUSTON
                  223562001010               11/30/2018    12/1/2018
DERRICK                                 6                              No        Disruptive              2103484   POLICE
                  223589101010                     5:53        10:00
CHARLES                                                                                                            DEPARTMENT




                                                            CONFIDENTIAL
                    Case 4:16-cv-01414 Document 544 Filed in TXSD on 12/11/18 Page 3 of 7




ROBERTSON,                                                                               HOUSTON
               220234901010          12/1/2018   12/1/2018        Medical-
TA KEISHELA                    14                            No                2895929   POLICE
               220235001010               7:17       23:00        condition
SHERNAE                                                                                  DEPARTMENT


DAVILA,                                                                                  DEER PARK
                                    11/30/2018   12/2/2018        Medical-
CESAR          223589301010     9                            No                2012297   POLICE
                                         14:43        2:00        condition
SALOMON                                                                                  DEPARTMENT


MABRIE,                                                                                  BAYTOWN
                                    11/30/2018   12/2/2018        per HCSO
BRENT          223595601010     3                            No                1505260   POLICE
                                         20:38        2:00        combative
WESLEY                                                                                   DEPARTMENT


                                                                                         HOUSTON
GONZALES,                           11/30/2018   12/2/2018        Medical-
               223598101010     1                            No                2949725   POLICE
KOBIE                                    22:13        4:00        condition
                                                                                         DEPARTMENT

                                                                                         U.H.
MITCHELL,      223599701010          12/1/2018   12/2/2018        Medical-
                               14                            No                2845346   CENTRAL
DERRICK        222457501010               2:38        4:00        condition
                                                                                         CAMPUS PD

                                                                                         HOUSTON
SIMS, RYAN                          11/30/2018   12/2/2018        Medical-
               223600101010     3                            No                2901907   POLICE
JAMAR                                    21:05        4:00        condition
                                                                                         DEPARTMENT


                                                                                         HOUSTON
                                     12/1/2018   12/2/2018
RICHARD, LEO   223602201010     9                            No   Disruptive   2228516   POLICE
                                          9:32       10:00
                                                                                         DEPARTMENT

ALICEA,
               222621301010          12/2/2018   12/2/2018        Medical-               CONSTABLE
BRENDALIZ                      10                            No                2395051
               223615001010               4:45       20:00        condition              PCT 4
PAGAN

                                                                                         PASADENA
OWENS,                               12/2/2018   12/2/2018        Medical-
               223607201010    13                            No                2975733   POLICE
DUANE ALLEN                               2:17       23:00        condition
                                                                                         DEPARTMENT




                                                 CONFIDENTIAL
                   Case 4:16-cv-01414 Document 544 Filed in TXSD on 12/11/18 Page 4 of 7




                                                                  Mental-illness               HOUSTON
ALLCORN,                            12/3/2018   12/3/2018
              223624801010    14                            No    or Intellectual-   2975869   POLICE
RODNEY D                                 2:55       10:00
                                                                  disability                   DEPARTMENT

CLARK,                              12/2/2018   12/3/2018         Medical-                     CONSTABLE
              223624601010    10                            No                       1221025
DAVID ROY                               19:20       10:00         condition                    PCT 1

KIPFER,                                                                                        BAYTOWN
                                    12/3/2018   12/3/2018         Medical-
MAEGAN        215624901010     8                            No                       2526564   POLICE
                                         6:15       13:00         condition
ALEXANDRA                                                                                      DEPARTMENT


SHARP,                                                                                         HOUSTON
                                    12/3/2018   12/3/2018         Medical-
ASHLEY        221419801010     8                            No                       2644731   POLICE
                                        10:00       18:00         condition
NICOLE                                                                                         DEPARTMENT

SANDERS,
                                    12/2/2018   12/3/2018         combative per                CONSTABLE
MARVIN        222702501010     4                            No                       2947333
                                        23:32       23:00         hcso                         PCT 4
JASHAWN

HOWETH,                                                                                        HOUSTON
                                    12/2/2018   12/4/2018         DEFENDANT
CHRISTOPHER   223629201010     3                            No                       2380560   POLICE
                                        23:48        2:00         COMBATIVE
COLE                                                                                           DEPARTMENT


                                                                                               HOUSTON
SOLORZANO,                          12/2/2018   12/4/2018
              223634701010     5                            Yes                      2937410   POLICE
DARWIN                                   2:45        4:00
                                                                                               DEPARTMENT

TUCKER,
ELIANA                              12/3/2018   12/4/2018         Medical-                     CONSTABLE
              223637501010    10                            No                       2929290
SPARYS                                  15:45        4:00         condition                    PCT 4
ANTONIC
                                                                                               SHERIFFS
SANCHEZ-
                                    12/3/2018   12/4/2018         Medical-                     DEPARTMENT
IGLESIAS,     223643301010     1                            No                       2907025
                                        23:53       16:00         condition                    HARRIS
DELIA AIME
                                                                                               COUNTY




                                                CONFIDENTIAL
                    Case 4:16-cv-01414 Document 544 Filed in TXSD on 12/11/18 Page 5 of 7



                                                                                                SHERIFFS
SAUCEDO,                             12/4/2018   12/4/2018         Medical-                     DEPARTMENT
               220113201010     4                            No                       2728966
JOHNNY                                    9:00       16:00         condition                    HARRIS
                                                                                                COUNTY

                                                                                                HOUSTON
BAUTISTA,                           11/21/2018   12/4/2018
               221960801010     1                            Yes                      2487247   POLICE
VICENTE                                   9:21       23:00
                                                                                                DEPARTMENT


                                                                   Mental-illness               HOUSTON
BUI, YVONNE                          12/3/2018   12/5/2018
               223646201010     1                            No    or Intellectual-   2590106   POLICE
PHUONG                                   23:10        2:00
                                                                   disability                   DEPARTMENT


                                                                                                HOUSTON
CARTER,                              12/4/2018   12/5/2018
               222648501010     8                            No    combative          1608015   POLICE
ROBERT                                    8:00        2:00
                                                                                                DEPARTMENT


                                                                                                HOUSTON
PERRY,                               12/3/2018   12/5/2018
               223641201010    10                            Yes                      1678670   POLICE
FREDDIE LEE                               0:15        2:00
                                                                                                DEPARTMENT


                                                                                                LA PORTE
SALINAS,                             12/4/2018   12/5/2018         Medical-
               222714901010    16                            No                       2234962   POLICE
JULIE ALISON                              8:46        7:00         condition
                                                                                                DEPARTMENT

                                                                                                SHERIFFS
SALINAS,                             12/5/2018   12/5/2018         Medical-                     DEPARTMENT
               223653201010     9                            No                       2976068
MARYSOL                                   0:45       13:00         condition                    HARRIS
                                                                                                COUNTY

JOHNSON,                                                                                        HOUSTON
               223661401010          12/4/2018   12/6/2018         combative per
CHRISTOPHER                     2                            No                       2300175   POLICE
               223661501010              16:35        4:00         hcso
J.                                                                                              DEPARTMENT




                                                 CONFIDENTIAL
                   Case 4:16-cv-01414 Document 544 Filed in TXSD on 12/11/18 Page 6 of 7




                                                                                               HOUSTON
TEAL,                               12/5/2018   12/6/2018         Combative per
              223661001010    12                            No                       2015289   POLICE
BRODERICK                               11:10        7:00         HCSO
                                                                                               DEPARTMENT


CANTRERO                                                                                       HOUSTON
                                   11/28/2018   12/6/2018
GOMEZ, JOSE   217126801010    16                            Yes                      2920285   POLICE
                                        16:50       10:00
JAIME                                                                                          DEPARTMENT

                                                                                               SHERIFFS
                                                                  Mental-illness
WASHINGTON,                         12/5/2018   12/6/2018                                      DEPARTMENT
              223664101010    14                            No    or Intellectual-   2976221
MALIK                                   23:25       10:00                                      HARRIS
                                                                  disability
                                                                                               COUNTY
GOVAN,
                                    12/6/2018   12/7/2018         Medical-                     HARRIS
JOSEPHINE     203583801010     1                            No                       1519832
                                         1:00        2:00         condition                    COUNTY D. A.
DOZIER
COLE,
                                    12/6/2018   12/7/2018                                      CONSTABLE
NYENYE        223674201010     5                            No    combative          2007946
                                        16:46        7:00                                      PCT 4
RIGGINS
                                                                                               SHERIFFS
BLUHM,                              12/6/2018   12/7/2018         Medical-                     DEPARTMENT
              223675001010    13                            No                       1280401
JASON                                   21:00       10:00         condition                    HARRIS
                                                                                               COUNTY

                                                                                               HOUSTON
WILBURN,                            12/6/2018   12/7/2018         Medical-
              222626201010    12                            No                       2953014   POLICE
DUSTIN WADE                             13:29       16:00         condition
                                                                                               DEPARTMENT

                                                                                               SHERIFFS
EVANS,
                                    12/7/2018   12/8/2018         Medical-                     DEPARTMENT
DEJOUN        223687201010     4                            No                       2506108
                                        12:30        4:00         condition                    HARRIS
MARTICE
                                                                                               COUNTY

AMICONE,                                                                                       TOMBALL
                                    12/7/2018   12/8/2018         refused to
FRANKY        217456001010    14                            No                       2890524   POLICE
                                        23:30       10:00         come out
DOUGLAS                                                                                        DEPARTMENT




                                                CONFIDENTIAL
                    Case 4:16-cv-01414 Document 544 Filed in TXSD on 12/11/18 Page 7 of 7




HALL,                                                                                              HOUSTON
                                     12/7/2018   12/8/2018            Medical-
ROBERT         223689201010     7                                No                      623726    POLICE
                                         11:50       10:00            condition
PEYTON                                                                                             DEPARTMENT


DAVIS,                                                                                             HOUSTON
                                     12/8/2018   12/8/2018            Medical-
AMORY          220345401010     2                                No                      1971104   POLICE
                                          6:15       23:00            condition
RAYNARD                                                                                            DEPARTMENT

                                                                                                   SHERIFFS
JOSEPH, TODD                         12/8/2018   12/8/2018            Medical-                     DEPARTMENT
               223697201010     5                                No                      2976540
ANTHONY                                  10:45       23:00            condition                    HARRIS
                                                                                                   COUNTY

               222621001010                                                                        HOUSTON
HAGALI,                              12/8/2018   12/9/2018
               222621101010     8                                No   Med/ MHU           2964839   POLICE
OMER                                     14:21        7:00
               223698501010                                                                        DEPARTMENT


RANDOLPH,                                                                                          BAYTOWN
                                     12/8/2018   12/9/2018            Medical-
VELEKA         223702601010    10                                No                      2694122   POLICE
                                         18:23       16:00            condition
LADREAN                                                                                            DEPARTMENT

CAMPBELL,
                                     12/9/2018   12/9/2018            Medical-                     CONSTABLE
ALANA          223708101010     2                                No                      1841600
                                          2:37       18:00            condition                    PCT 8
KELLIE
CHAPITAL                                                                                           SHERIFFS
                                                                      Mental-illness
CAVER,                               12/9/2018   12/9/2018                                         DEPARTMENT
               223710401010    11                                No   or Intellectual-   2705963
JOSALYNN                                  1:50       20:00                                         HARRIS
                                                                      disability
ARIAL                                                                                              COUNTY
                                                                      Mental-illness               DEPARTMENT
ACOSTA,                              12/9/2018   12/9/2018
               223715601010     3                                No   or Intellectual-   1968573   OF PUBLIC
SYLVESTER                                11:00       20:00
                                                                      disability                   SAFETY

                                                                      Mental-illness               DEER PARK
DAVIS,         223703701010          12/8/2018   12/9/2018
                                9                                No   or Intellectual-   1719459   POLICE
DEANNA LEA     223703601010              18:49       23:00
                                                                      disability                   DEPARTMENT

                                                              




                                                 CONFIDENTIAL
